Citation Nr: 1140120	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for compression fracture injury to the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran states that he was treated, or sought treatment, shortly after service at a VA facility in Tucson, Arizona, for conditions at issue.  It does not appear, however, that these records have been obtained or requested.  The evidence indicates that the Veteran lived in Tucson after his separation from service until about 1970.  All available records of his treatment at any of the Tucson VA affiliated facilities must be obtained.  

In addition, in his June 2008 substantive appeal, the Veteran described a new claimed stressor.  He stated that a Marine who shared his radio shack space was decapitated by a hand held rocket right next to him when they went ashore at White Elephant Landing in DaNang.  Although the RO attempted to corroborate the Veteran's claimed prisoner of war (POW) status, this new claimed stressor purportedly occurred elsewhere.  Hence, the Veteran should be asked to provide additional information to enable the RO to attempt to corroborate the claimed stressor.  

Concerning his application to reopen his previously denied claim of service connection for a lumbar spine injury, there is no medical evidence of the current presence of a chronic low back disorder.  The RO requested all records from the West Los Angeles VAMC; the only records found were dated from 1979 to 1989, and did not show the existence of a lumbar spine disorder.  

In his June 2008 substantive appeal, however, the Veteran stated that the compression fracture in his lumbar spine occurred in 1996, in the exact spot weakened by injury in service.  In December 2006, he stated that he had been treated by a Dr. Sotomayor at the VA clinic in Sepulveda, California, for conditions included chronic back pain and degenerative disc disease, from January to March, 1997.  In January 2002, records of the Veteran's treatment at the Sepulveda VA clinic were apparently forwarded to the Ely State Prison in Nevada.  Given these factors, the RO should attempt to obtain the specifically identified records from the Sepulveda outpatient clinic, as well as from the state prison.  The Veteran should also be told to identify all treatment he has received since service for a lumbar spine disorder, to include during his incarceration in a Nevada State prison.  

Accordingly, the case is REMANDED for the following action:

1.  Tell the Veteran that currently, there is no medical evidence of record showing the existence of a compression fracture of the lumbar spine, or of any other chronic low back disability.  Tell him to identify and authorize the release of the records of all post-service treatment for a low back disorder, in particular the compression fracture in 1996.  Obtain all records for which sufficient identification and authorization are received.

2.  Take all necessary actions need to obtain the following VA treatment records:
	*  All records of the Veteran's treatment from all VA facilities located in Tucson, Arizona, especially the period from 1966 through 1970, to include administrative records pertaining to any treatment requested, but not provided;
	*  All available medical records of the Veteran's treatment at the VA clinic in Sepulveda, California, for low back and/or psychiatric complaints.  Such records should include treatment or evaluation of a low back condition from January to March 1997, by a Dr. S.  

3.  Obtain all available medical records pertaining to the Veteran, concerning low back and/or psychiatric/mental health complaints, evaluations, and/or or treatment in the Nevada State Prison system; as a starting point, he was an inmate in the Ely State Prison in January 2002. 

4.  Review the Veteran's June 2008 substantive appeal, wherein he states that a Marine was decapitated right next to him during a landing in Danang.  Ask the Veteran to supply the information, such as approximate date, needed for the U.S. Army and Joint Services Records Research Center (JSRRC) to corroborate his claimed stressor.  If the Veteran provides sufficient information, forward the information to the JSRRC for verification.

5.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  If either claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


